BRIAN QUINN
                                 Chief Justice
                                       
                               JAMES T. CAMPBELL
                                    Justice
                                       
                               MACKEY K. HANCOCK
                                    Justice
                                       
                               PATRICK A. PIRTLE
                                    Justice
                                       
                               Court of Appeals
                                       
                           Seventh District of Texas
                         Potter County Courts Building
                          501 S. Fillmore, Suite 2-A
                          Amarillo, Texas 79101-2449
                         www.7thcoa.courts.state.tx.us
                                       
                                       
                                       
                                  PEGGY CULP
                                     CLERK
                                       
                                       
                               MAILING ADDRESS:
                                P. O. Box 9540
                                  79105-9540
                                       
                                       
                                (806) 342-2650
                               October 23, 2013
                                       
James A. Farren
Criminal District Attorney
2309 Russell Long Blvd., Suite 120
Canyon, TX 79015
Alejandro Gabriel Lujan
SO# 73472
Randall County Jail
9100 S. Georgia St.
Amarillo, TX 79118

	RE:	Case Nos. 07-13-00312-CR, 07-13-00313-CR
		Trial Court Case Nos. 24188-B, 24204-B

	Style:	Alejandro Gabriel Lujan v. The State of Texas
	Dear Mr. Farren and Mr. Lujan:  

		The Court this day issued an opinion and judgment in the captioned cause.  Tex. R. App. P. 48.  

		In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with this Court, if any, will be destroyed three years after final disposition of the case or at an earlier date if ordered by the Court.  

								Very truly yours,
								Peggy Culp
PEGGY CULP, CLERK

xc:
Honorable John B. Board
Jo Carter